Rosenberry, J.
A careful consideration of the evidence in this case convinces us that the finding of the trial court is contrary to the clear preponderance and great weight of the evidence. Four physicians testified and they all agreed that James A. Loker is insane; that his insanity takes the form of a delusion that his wife is unfaithful to him and that his children do not belong to him. There is no hint in the record that these delusions have .the slightest basis in fact. His wife has lived with him for forty-two years, bore and reared his children, and aided him in all of his undertakings. There is a dispute as to whether or not his insanity affects his capacity to transact business. Dr. Adin Sherman, superintendent of the Northern Hospital for the Insane, testified that no person having a delusion can be looked upon as being responsible for his acts in matters relating to that delusion, and while he thought that the petitioner was competent to manage his own affairs, a perusal of his testimony indicates that he was not very firmly settled in that opinion. A number of witnesses were called from the neighborhood. Some of them thought that he was not capable of managing his affairs; others thought that he was capable.
The insanity of the petitioner is established beyond ques-' tion. The delusion under, which he labors relates to those persons who are most concerned in the preservation of his *384estate and for whom he should have naturally the greatest consideration. His threats to dispose of his estate in some way so that his wife shall derive no benefit therefrom indicate a course of conduct which so far departs from the normal as to establish the fact of his incompetency. A competent man might well decide for reasons satisfactory to himself to disinherit his wife as far as possible, but when this decision is based upon an insane delusion it is strong evidence of incompetency in the legal sense. Plaving in mind the rule laid down in In re Deleglise, 134 Wis. 41, 114 N. W. 130, and Guardianship of Reed, 173 Wis. 628, 182 N. W. 329, we are of the opinion that incompetency of the petitioner in this case is established by the clear preponderance and great weight of the evidente. It appears also that the delusions from which petitioner suffers have extended over a long period of time and are likely to increase in intensity rather than to diminish with the lapse of time.
By the Court. — The order appealed from is reversed, and cause remanded with directions to dismiss the petition.